DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2. This action is in reply to Applicant’s Appeal Brief which was filed on October 14, 2020.
3.  Applicant has cancelled claims 7–13. Thus, claims 1–4, 6, and 14–21 are pending and are allowed over the prior art of record.  The previous rejection under 35 USC §101 is withdrawn. 

Allowable Subject Matter
4.  The following is an Examiner’s statement of reasons for allowance over the prior art: The following limitations were not taught by the previously cited prior art: 
“receiving, by a primary authorization computer, a set of initial tokens from a first
communication device associated with a first user, wherein the first communication device is configured to collect the set of initial tokens from at least one second communication device different from the first user device via a short range communication channel established between the first communication device and the at least one second communication device, wherein each initial token of the set 

The following relevant prior art is the closest that has been found to the present invention, but it does disclose the limitations found above relating to collecting tokens by a single user (via a “master token”) which is then used to pay for the entire transaction by apportioning the total transaction amount based on the obligations of each member of the group:
1. Hosny et al. (U.S. Pub. No. 2015/0073988) discloses the use of a set of tokens for payment in a group transaction. However, the users in Hosny must first be registered to a third-party application in order to initiate payment, which is distinct from the present invention where no registration is required.

2. Faith et al. (U.S. Pub. No. 2011/0191237) discloses a third-party remote server computer determines whether two devices in physical contact intended to and, if so, provides data to one of the devices. However, this is distinct from the present invention where only the devices connect with one another to make a data transfer (the first communication device collecting the tokens of other devices via short range communication) without the presence of a third-party remote server computer. 


Regarding the prior 101 rejection, in view of the pending claims and the January and October 2019 Patent Eligibility Guidance (PEG) concerning rejections under §35 U.S.C. §101, the prior 101 rejection is withdrawn and the pending claims are allowed since the instant claims recite additional features and/or elements that integrate the abstract idea that is recited by the claims into a practical application of the abstract idea. 
Specifically, the claims fall in to the group of abstract ideas described as certain methods of organizing human activities as the claims recite a commercial interaction. The general details include carrying out a payment transaction using a single token associated with multiple users and their payment accounts.
Claim 1 recites the followings limitations, “generating, by the primary authorization computer, a master token to be associated with the set of initial tokens; providing, by the primary authorization computer, the master token to the first communication device; and receiving, by the primary authorization computer, a request to authorize a transaction from a resource provider, the request including the master token.” 
These limitations provide an improvement over prior systems in that a single master token to carry out a transaction amongst a group of people, ensuring that only one payment method is required at the point of sale. Thus the claim is eligible because the 

5. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AMIT PATEL whose telephone number is (313) 446-4902.  The Examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The Examiner’s fax phone number is (571) 273-6087.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/Amit Patel/
Examiner
Art Unit 3696

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696